Exhibit 10.122

 

EXECUTION COPY

 

AMENDMENT NO. 5 TO
NOTE PURCHASE AGREEMENT

 

AMENDMENT NO. 5 TO NOTE PURCHASE AGREEMENT, dated as of August 15, 2005 (the
“Amendment”), by and among FIRST INVESTORS RESIDUAL FUNDING LP (“Issuer”),
VARIABLE FUNDING CAPITAL CORPORATION, WACHOVIA BANK, NATIONAL ASSOCIATION (f/k/a
First Union National Bank), the financial institutions from time to time party
thereto and WACHOVIA CAPITAL MARKETS, LLC (successor in interest to First Union
Securities, Inc.), as the deal agent (the “Deal Agent”) and collateral agent
(the “Collateral Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the parties hereto entered into the Note Purchase Agreement, dated as
of December 6, 2001 (as amended, modified and waived to the date hereof, the
“Note Purchase Agreement”); and

 

WHEREAS, the parties to the Note Purchase Agreement desire to make certain
amendments to the Note Purchase Agreement;

 

NOW, THEREFORE, in consideration of the foregoing, and the respective
agreements, warranties and covenants contained herein, the parties hereto agree,
covenant and warrant as follows:

 

SECTION 1. DEFINITIONS

 

1.1          Interpretation.  All capitalized terms used herein (including the
recitals hereto) shall have the respective meanings assigned thereto in the Note
Purchase Agreement unless otherwise defined herein.

 

1.2          Revised Definitions.

 

(a)           The definition of “Facility Limit” in Section 1.1 of the Agreement
is hereby modified, amended and restated to read in its entirety as follows:

 

“Facility Limit:  On any day (a) prior to the Termination Date $23,500,000 and
(b) from and after the Termination Date zero (0).”

 

SECTION 2. REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Issuer hereby represents, warrants that each of the representations and
warranties made by it or on its behalf in any of the Transaction Documents was
true and correct when made and is true and correct on and as of the date of this
Amendment with the same full force and effect as if each of such representations
and warranties had been made by it on the date hereof and in this

 

--------------------------------------------------------------------------------


 

Amendment. Issuer further represents and warrants to the Deal Agent, the Initial
Note Investor, the Liquidity Agent and each Note Investor, that: (i) the
execution, delivery and performance by it of this Amendment are within its
corporate powers or limited partnership powers, as the case may be, have been
duly authorized by all necessary action, will not violate any requirement of law
or contractual obligation of Issuer and will not result in, or require, the
creation or imposition of any lien on any of its properties or revenues,
(iii) no authorization or approval or other action by, and no notice or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by it of this Amendment, (iv) this Amendment
is its legal, valid and binding obligation, enforceable against it in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization or similar laws affecting creditors’ rights generally
and (v) it is in compliance with all applicable Requirements of Law. The
representations and warranties set forth above shall survive the execution of
this Amendment.

 

SECTION 3. EFFECTIVENESS OF THIS AMENDMENT

 

The terms and provisions of this Amendment shall be effective on the last to
occur of receipt by the Deal Agent of (a) an original of this Amendment fully
executed by each of the parties hereto and (b) receipt by the Deal Agent by wire
transfer in immediately available funds of a renewal fee in the amount of
$250,000, which fee shall be fully earned and not refundable in whole or in part
upon the execution and delivery of this Amendment.

 

SECTION 4. PROVISIONS OF GENERAL APPLICATION

 

4.1          Effect of this Amendment.  Except as modified pursuant hereto, no
other changes or modifications to the Transaction Documents are intended or
implied and in all other respects each of the Transaction Documents are hereby
specifically ratified, restated and confirmed by all parties hereto as of the
effective date hereof. To the extent of conflict between the terms of this
Amendment and any other Transaction Document, the terms of this Amendment shall
control. The Note Purchase Agreement and this Amendment shall be read and
construed as one agreement.

 

4.2          Further Assurances.  Issuer and FIFS shall execute and deliver such
additional documents and take such additional action as may, in the opinion of
the Deal Agent, be necessary or desirable to effectuate the provisions and
purposes of this Amendment.

 

4.3          Binding Effect.  This Amendment shall be binding upon and inure to
the benefit of each of the parties hereto and their respective successors and
assigns.

 

4.4          Survival of Representations and Warranties.  All representations
and warranties made in this Amendment or any other document furnished in
connection with this Amendment shall survive the execution and delivery of this
Amendment and the other documents, and no investigation by the Deal Agent, the
Collateral Agent or any Secured Party or

 

2

--------------------------------------------------------------------------------


 

any closing shall affect the representations and warranties or the right of
Lenders to rely upon them.

 

4.5          Severability.  Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment.

 

4.6          Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT REFERENCE TO ITS CONFLICT OF
LAWS PROVISIONS (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW).

 

4.8          Counterparts.  This Amendment may be executed in any number of
counterparts, but all of such counterparts shall together constitute but one and
the same agreement.

 

 

[Remainder of Page Intentionally Left Blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment is executed and delivered as of the day and
year first above written.

 

ISSUER:

FIRST INVESTORS RESIDUAL FUNDING LP

 

 

 

By: FIALAC Holdings, Inc., its sole general

Partner

 

 

 

 

By:

/s/ Bennie H. Duck

 

 

Name: Bennie H. Duck

 

Title: Vice President and Chief Financial Officer

 

 

[Additional Signatures to Follow]

 

 

[Signature Page to Amendment No. 5 to Note Purchase Agreement]

 

--------------------------------------------------------------------------------


 

INITIAL NOTE INVESTOR:

VARIABLE FUNDING CAPITAL CORPORATION,

 

 

 

 

 

By:

Wachovia Capital Markets, LLC,

 

 

as attorney-in-fact

 

 

 

 

 

By:

/s/ Douglas R. Wilson, SR.

 

 

Name:

DOUGLAS R. WILSON, SR.

 

 

Title:

 VICE PRESIDENT

 

 

 

 

 

DEAL AGENT and

 

COLLATERAL AGENT

WACHOVIA CAPITAL MARKETS, LLC

 

 

 

 

 

By:

/s/ Justin Zakocs

 

 

Name:

Justin Zakocs

 

 

Title:

 Vice President

 

 

 

 

 

LIQUIDITY AGENT and

 

LIQUIDITY BANK

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Kevin T. McConnell

 

 

Name:

Kevin T. McConnell

 

 

Title:

 Director

 

 

 

[End of Signatures]

 

 

[Signature Page to Amendment No. 5 to Note Purchase Agreement]

 

--------------------------------------------------------------------------------